COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Hector Rodriguez v. The State of Texas

Appellate case number:    01-12-00970-CR

Trial court case number: 1726063

Trial court:              County Criminal Court at Law No. 5 of Harris County

       This case was abated and remanded to the trial court on October 24, 2013. In the
abatement order, we directed the trial court to determine whether appellant wished to pursue the
appeal; if so, determine whether or not appellant’s trial counsel, W. Troy McKinney, intended to
abandon the appeal; and, if counsel had not abandoned the appeal, set a date certain when
appellant’s brief is due. The court reporter has filed a reporter’s record showing that appellant
intended to pursue his appeal and appellant’s counsel did not abandon the appeal; and setting a
December 27, 2013 deadline for filing appellant’s brief. The district clerk has filed a
supplemental clerk’s record containing the trial court’s findings of fact and conclusions of law on
appellant’s pre-trial motion to suppress blood test result evidence. Accordingly, we reinstate the
case on the Court’s active docket.

       Appellant’s brief is ORDERED to be filed no later than December 27, 2013. See TEX. R.
APP. P. 38.6(a). Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Justice Jim Sharp
                   

Date: December 18, 2013